The record does not show that the distributee, with whom it is alleged that the appellee is intimate, has any claim as a creditor against the estate of the intestate or any interest in it other than as a distributee. This being so, no reason appears which would enable the appellee to favor her at the expense of the other distributees. As it does not appear that the rights of the appellants would be in any way prejudiced by the appointment of the appellee, we think that testimony as to the specific acts of adultery between the appellee and the distributee referred to, or of his intimacy with her, was irrelevant and that the court below did not err in excluding it.
The appellants' petition for a new trial is denied and dismissed.